Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00024-CV

                                IN RE Ernest Phillip BARRETT,
                  Attorney Hugo Xavier de los Santos, and Attorney Henry Ridgway

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: January 24, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 12, 2018, relators filed a petition for writ of mandamus and a motion for

emergency stay. The real party in interest filed a response. The motion for emergency stay is

denied. After considering the petition and response, this court is of the opinion that relators are

not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CI-32662, styled MEDFINMANAGER, LLC v. Ernest P. Barrett, et
al., pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.